DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Response to Amendment
	This action is in response to the remarks filed on 8/24/2021. The amendments filed on 8/24/2021 are entered.	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-12, 15-16, 20-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga et al., (Cancer Cell-Selective In Vivo Near Infrared Photoimmunotherapy Targeting Specific Membrane Molecules. Nat Med, 2012. 17(12) p. 1685-1691.), hereinafter Mitsunaga, in view of Ardeshirpour et al., (Using In-vivo Fluorescence Imaging in Personalized Cancer Diagnostics and Therapy, an Image and Treat Paradigm. Technol Cancer Res Treat (2011). 10(6) p. 549-560.), hereinafter Ardeshirpour, in view of Zhong et al., (In vivo high-resolution fluorescence microendoscopy for ovarian cancer detection and treatment monitoring. British Journal of Cancer (2009). 101, p. 2015-2022.), hereinafter Zhong, in view of Frost et al. (U.S. Pub. No. 20030086608) hereinafter Frost, in view of Graf et al. (U.S. Pat. No. 8527250) hereinafter Graf, in further view of Rizvi et al., (“Synergistic Enhancement of Carboplatin Efficacy with Photodynamic Therapy in a Three-dimensional Model for Micrometastatic Ovarian Cancer,” Cancer Res., 2010. 70(22) p. 9319-9328), hereinafter Rizvi.  
Regarding claim 1, primary reference Mitsunaga teaches (abstract line 4) a method for evaluating micrometastases in a tissue region of a subject comprising: 

wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a photoimmunotherapy photosensitizer compound (page 2, paragraph 2; page 2, paragraph 3, Trastuzumab, a Mab directed against human epidermal growth factor receptor 2, or panitumumab, a Mab directed against human epidermal growth factor receptor are considered to be the tumor-targeted antibodies as these factors are directed to cell surface receptors on targeted tumor cells. IR700 is considered to be the photosensitizer compound linked to the targeted antibodies; page 3, paragraph 2; page 4, paragraphs 1-2; page 5, Discussion, paragraphs 1-3;)
(b) allowing a sufficient amount of time for the tumor-targeted photoactivatable immunoconjugate to enter metastases in the tissue region (page 6, paragraph 2, lines 5-8); 
(c) illuminating the tumor-targeted photoactivatable immunoconjugate (page 7, paragraph 1, lines 1-4); 
(d) obtaining an image of the tissue region of the subject using a fluorescent imaging device (page 6, paragraph 3, lines 1-2, figure 5a); 
Primary reference Mitsunaga fails to teach: 
In vivo imaging analysis
(e) evaluating the metastases in the tissue region by conducting algorithmic analysis of the in vivo image 
Wherein the algorithmic analysis is calculated from a plurality of intensity values taken from a control environment free of metastases taken at one or more times 
Wherein each pharmacokinetic model is derived using intensity values obtained from background calibration images of the corresponding internal organ tissue
Where each pixel intensity value is corrected using the pharmacokinetic model 
However, the analogous art of Ardeshirpour of tumor-targeted cancer diagnostic imaging and treatment (abstract) teaches: 
In vivo imaging analysis (page 7, paragraph 4; page 9, paragraphs 3-5; figure 3)
(e) evaluating the metastases in the tissue region by conducting algorithmic analysis of the in vivo image (page 8, paragraph 2, lines 3-6).
Wherein the algorithmic analysis is calculated from a plurality of intensity values taken from a control environment free of metastases taken at one or more times following single or multiple administrations of the tumor-targeted photoactivatable immunoconjugate and internal organ pharmacokinetic models (page 8, paragraph 2; equations [4] and [5]; The contralateral site indicated in the ligand-receptor model equation is considered a regional environment containing the immunoconjugates that is free of metastases. This serves to establish a control intensity value. Furthermore, the ligand-receptor model of free and bound ligands is considered a pharmacokinetic model. “To eliminate the system variations between different experiments, we normalized the measurement data at different time points to the first measurement data, when binding was almost negligible and the accumulation of the free ligands was stabilized.” This indicates calculation at “one or more times following single or multiple administrations of photoactivatable immunoconjugate”. When the intensity data is 
Wherein each pharmacokinetic model is derived using intensity values obtained from background calibration images of the corresponding internal organ tissue (page 8, paragraphs 1-5, the pharmacokinetic model utilizes intensity measured at the contralateral site, which represents the background measurement of fluorescence that does not include the tumor region. This tissue is considered to be corresponding “normal” internal organ tissue to the diseased tumor site.)
Where each pixel intensity value is corrected using the pharmacokinetic model (page 8, paragraphs 1-5, “if we subtract the measurements at the contra-lateral site from the tumor site, the two remaining components will be the free and bound ligands to the receptors in the tumor region”, this is considered to be the pixel intensity value is corrected using the pharmacokinetic model. Note that in the teachings of the Graf reference below, additional pharmacokinetic parameters are taught to make the models “tissue specific” to a particular target tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method imaging photoactivatable immunconjugates of Mitsunaga with the method algorithmic analysis as taught by Ardeshirpour, because fluorescence intensity is very sensitive to the intensity variation of the excitation source, total blood volume in circulation, changes in system parameters and concentration of the injected dye (page 8, paragraph 2, lines 1-
Primary reference Mitsunaga further fails to teach: 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a benzoporphyrin derivative,
Wherein the algorithmic analysis comprises selecting each pixel within the image having an intensity value greater than a first threshold value; 
Wherein the first threshold value is calculated from a plurality of intensity values
Calculating an aggregate intensity value for each object as the sum of the intensity values of the selected pixels comprising the object. 
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a benzoporphyrin derivative (page 2016, paragraph 3, lines 7-9; note that Mitsunaga teaches to the tumor-targeted photoactivatable immunoconjugate being a tumor-targeted antibody linked to a photosensitizer compound and Zhong teaches specifically to the use of a benzoporphyrin derivative as a photosensitizer for PDT diagnostics and treatment with the same compound), and
Wherein the algorithmic analysis comprises selecting each pixel within the image having an intensity value greater than a first threshold value (page 2018, paragraph 3, lines 2-6); 
Wherein the first threshold value is calculated from a plurality of background intensity values (page 2018, paragraph 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga and Ardeshirpour with the use of a benzoporphyrin derivative and intensity threshold calculation as taught by Zhong because BPD-MA is clinically approved as a therapeutic PDT agent and provides both diagnostic and therapeutic capabilities after a single administration. This makes it particularly conducive to online monitoring of therapy response (page 2016, paragraph 3, lines 9-14). Furthermore, the algorithm helps compensate for non-uniform spatial responses of the system (page 2018, paragraph 2, lines 8-10). 
Primary reference Mitsunaga further fails to teach: 
Clustering the selected pixels to form at least one object; 
Rejecting any object having a largest dimension less than a second threshold value; 
However, the analogous art of Frost of object segmentation and detection (abstract) teaches:
Clustering the selected pixels to form at least one object (paragraph [0063, lines 9-13); 
Rejecting any object having a largest dimension less than a second threshold value (paragraph [0106], lines 10-13; paragraph [0108], lines 31-35); 

Primary reference Mitsunaga further fails to teach:
internal organ tissue-specific pharmacokinetic model 
However, the analogous art of Graf of utilizing pharmacokinetic models for determining biodistributions of biomarker-probes for image quality simulation (abstract) teaches:
internal organ tissue-specific pharmacokinetic model (col 3, lines 8-65, “the PBPK model is implemented using differential equations to represent, at the macro scale, the circulation of fluid through organs and tissues”, “the PBPK model may be implemented in Java or other suitable computer programming languages”, “inputs for the PBPK model include the physiology and anatomy parameters 16”, “physiology and anatomy parameters may be gathered from the literature and may represent parameters for human and/or relevant animal models”, “organ/tissues masses”; col 7, lines 5-30; col 7, lines 31-67, col 8, lines 1-19, PBPK modules include brain tissue, kidney, liver, gallbladder, and GI tract as specific organ tissues; col 9, lines 20-45; col 16, lines 34-57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable 
Primary reference Mitsunaga further fails to teach:
The metastases are micrometastases 
Wherein the micrometastases have a size of 1 mm or less
However, the analogous art of Rizvi of a photodynamic therapy benzoporphyrin derivative monoacid-A BPD-based PDT micrometastatic cancer treatment and imaging technique (abstract) teaches:
The metastases are micrometastases (page 2, paragraphs 1-5; page 3, paragraph 1, “Here we introduce an in vitro 3D tumor model for adherent, micrometastatic OvCa, adapted from breast cancer models (34,35), as a treatment response platform to efficiently evaluate combination therapies. These ovarian 3D tumors represent unresectable, multifocal micronodules that are typically managed with chemotherapy and are precursors to recurrent metastatic disease (1-3). We use this biological and imaging-based platform to determine the effect of combining BPD-PDT and carboplatin”. The use of BPD-PDT for micronodules and micrometastatic OvCa teaches to the combined invention of Mitsunaga, Ardeshirpour, Zhong, Frost, and Graf; page 4, Photodynamic therapy (PDT) and High-throughput fluorescence imaging and cytotoxicity analysis, these sections teach to both treatment and fluorescent imaging for Results, Model Development and Size Characterization through page 6, Sequence-dependent synergistic reduction in viability and tumor burden in 3D micronodules treated with combination PDT and carboplatin, describe both the micronodules and micrometastatic features of the target tumors; see also Discussion section in pages 6-9 for broad overview of the treatment of micrometastatic tumors using photosensitizer molecules)
Wherein the micrometastases have a size of 1 mm or less (page 5, Results, Model Development and Size Characterization, “the micronodules grew from a mean diameter of 34.3μm (± 2.6μm) 3 days post-plating (n = 9) to a mean diameter of 108.9μm (± 13.0μm) at day 10 (n = 9) and 131.9μm (± 25.3μm) at day 17 (n = 3) (Figure 1E)”. The micronodule size is equivalent to roughly 0.1 mm which is within the claimed range of less than 1 mm; see also figure 1E; see also the following cited portions for additional details related to the micronodules/micrometastatic elements being treated; page 2, paragraphs 1-5; page 3, paragraph 1, “Here we introduce an in vitro 3D tumor model for adherent, micrometastatic OvCa, adapted from breast cancer models (34,35), as a treatment response platform to efficiently evaluate combination therapies. These ovarian 3D tumors represent unresectable, multifocal micronodules that are typically managed with chemotherapy and are precursors to recurrent metastatic disease (1-3). We use this biological and imaging-based platform to determine the effect of combining BPD-PDT and carboplatin”. The use of BPD-PDT for micronodules and micrometastatic OvCa teaches to the combined invention of Mitsunaga, Ardeshirpour, Zhong, Frost, and Graf; page 4, Photodynamic therapy (PDT) and High-throughput fluorescence imaging and cytotoxicity analysis, these sections teach to both treatment and fluorescent Results, Model Development and Size Characterization through page 6, Sequence-dependent synergistic reduction in viability and tumor burden in 3D micronodules treated with combination PDT and carboplatin, describe both the micronodules and micrometastatic features of the target tumors; see also Discussion section in pages 6-9 for broad overview of the treatment of micrometastatic tumors using photosensitizer molecules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, and Graf with the evaluation of micrometastases of a size of 1 mm or less as taught by Rizvi because despite advancements in surgical debulking techniques, optimization of chemotherapeutic regimens, and improvements in radiotherapy, five-year progression-free survival and overall survival rates remain low, even among women whose disease is optimally cytoreduced to ≤1cm in diameter. Unresected tumor nodules respond poorly to traditional agents, due primarily to poor drug penetration and the development of resistance. Using a synergistic photodynamic therapy treatment method can more intensely target micronodules prior to the disease advancing and thus improves clinical outcomes for patients (pages 1-2, Introduction).  
Regarding claim 4, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach:

However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
Wherein the intensity value for each pixel comprises a ratio of a raw intensity value of the pixel to a calibration value representing an intensity of the photoactivatable immunoconjugate (page 2018, paragraph 2, lines 12-15; equation (1)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi to incorporate the ratio of raw intensity values as taught by Zhong because it provides increased imaging contrast and enhanced image quality (page 2018, paragraph 2, lines 12-15; equation (1)). 
Regarding claim 5, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach:
the method further comprising determining an average background intensity value for the given type of internal organ tissue, 
the intensity value for each pixel comprising a ratio of a difference between a raw intensity value of the pixel and the background intensity value 
to a difference between a calibration value representing an intensity of the photoactivatable immunoconjugate and the background intensity value.

the method further comprising determining an average background intensity value for the given type of internal organ tissue (page 2018, paragraph 2, lines 6-7; 12-17), 
the intensity value for each pixel comprising a ratio of a difference between a raw intensity value of the pixel and the background intensity value (page 2018, paragraph 2, lines 3-7; numerator of equation (1))
to a difference between a calibration value representing an intensity of the photoactivatable immunoconjugate and the background intensity value (page 2018, paragraph 2, lines 7-15; denominator of equation (1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi to incorporate the ratio of pixel intensity values with a background intensity as taught by Zhong because it provides increased imaging contrast and enhanced image quality. 
Regarding claim 10, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach:
wherein a microendoscope is used to obtain an image of the tissue region.
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi to incorporate the microendoscope imaging feature as taught by Zhong because it enables imaging of internal tissue structures where metastatic elements may be located (page 2015, paragraph 1, lines 1 -4). 
Regarding claim 11, primary reference Mitsunaga teaches (abstract line 4) a method for in vivo treatment of micrometastases in a tissue region of a subject comprising: 
(a) administering to the subject a therapeutically effective amount of a tumor-targeted photoactivatable immunoconjugate (page 4, paragraph 4, lines 1-4); 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a photoimmunotherapy photosensitizer compound (page 2, paragraph 2; page 2, paragraph 3, Trastuzumab, a Mab directed against human epidermal growth factor receptor 2, or panitumumab, a Mab directed against human epidermal growth factor receptor are considered to be the tumor-targeted antibodies as these factors are directed to cell surface receptors on targeted tumor cells. IR700 is considered to be the photosensitizer compound linked to the targeted antibodies; page 3, paragraph 2; page 4, paragraphs 1-2; page 5, Discussion, paragraphs 1-3)

(c) photoactivating the tumor-targeted photoactivatable immunoconjugate to treat the metastases (page 6, paragraph 2, lines 5-8, lines 9-11); 
(d) obtaining an image of the tissue region of the subject using a fluorescent imaging device (page 6, paragraph 3, lines 1-2; figure 5a); 
(f) providing additional treatment if imaging of the tissue region indicates that a significant number of metastases remain in the tissue region, and wherein the additional treatment is selected from administering additional tumor-targeted photoactivatable immunoconjugate, cryoablation, thermal ablation, radiotherapy, radiofrequency ablation, electroporation, alcohol ablation, high intensity focused ultrasound, or administration of an anticancer agent (page 7, paragraph 1, lines 13-17; paragraph 2, line 9; For this step, Mitsunaga describes using the fluorescent imaging capabilities of the method to continually monitor treatment and also describes repeated treatment over an extended period to guarantee tumor free survival; additional tumor-targeted photoactivatable immunojugate is the referenced limitation). 
Primary reference Mitsunaga fails to teach: 
In vivo imaging analysis
(e) conducting an algorithmic analysis of the image of the tissue region, 
Wherein the first threshold value is calculated from a plurality of intensity values taken from a control environment free of metastases taken at one or more times 
Wherein each pharmacokinetic model is derived using intensity values obtained from background calibration images of the corresponding internal organ tissue
Where each pixel intensity value is corrected using the pharmacokinetic model 
However, the analogous art of Ardeshirpour of tumor-targeted cancer diagnostic imaging and treatment (abstract) teaches: 
In vivo imaging analysis (page 7, paragraph 4; page 9, paragraphs 3-5; figure 3)
(e) conducting an algorithmic analysis of the image of the tissue region (page 8, paragraph 2, lines 3-6).
Wherein the algorithmic analysis is calculated from a plurality of intensity values taken from a control environment free of metastases taken at one or more times following single or multiple administrations of the tumor-targeted photoactivatable immunoconjugate and one or more internal organ pharmacokinetic models (page 8, paragraph 2; equations [4] and [5]; The contralateral site indicated in the ligand-receptor model equation is considered a regional environment containing the immunoconjugates that is free of metastases. This serves to establish a control intensity value. Furthermore, the ligand-receptor model of free and bound ligands is considered a  pharmacokinetic model. “To eliminate the system variations between different experiments, we normalized the measurement data at different time points to the first measurement data, when binding was almost negligible and the accumulation of the free ligands was stabilized.” This indicates calculation at “one or more times following single or multiple administrations of photoactivatable immunoconjugate”. When the 
Wherein each pharmacokinetic model is derived using intensity values obtained from background calibration images of the corresponding internal organ tissue (page 8, paragraphs 1-5, the pharmacokinetic model utilizes intensity measured at the contralateral site, which represents the background measurement of fluorescence that does not include the tumor region. This tissue is considered to be corresponding “normal” internal organ tissue to the diseased tumor site.)
Where each pixel intensity value is corrected using the pharmacokinetic model (page 8, paragraphs 1-5, “if we subtract the measurements at the contra-lateral site from the tumor site, the two remaining components will be the free and bound ligands to the receptors in the tumor region”, this is considered to be the pixel intensity value is corrected using the pharmacokinetic model. Note that in the teachings of the Graf reference below, additional pharmacokinetic parameters are taught to make the models “tissue specific” to a particular target tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method imaging photoactivatable immunconjugates of Mitsunaga with the method algorithmic analysis as taught by Ardeshirpour, because fluorescence intensity is very sensitive to the intensity variation of the excitation source, total blood volume in circulation, changes in system parameters and concentration of the injected dye (page 8, paragraph 2, lines 1-
Primary reference Mitsunaga further fails to teach: 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a benzoporphyrin derivative and 
Wherein the algorithmic analysis comprises selecting each pixel within the image having an intensity value greater than a first threshold value; 
Wherein the first threshold value is calculated from a plurality of background intensity values
Calculating an aggregate intensity value for each object as the sum of the intensity values of the selected pixels comprising the object, and
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a benzoporphyrin derivative (page 2016, paragraph 3, lines 7-9; note that Mitsunaga teaches to the tumor-targeted photoactivatable immunoconjugate being a tumor-targeted antibody linked to a photosensitizer compound and Zhong teaches specifically to the use of a benzoporphyrin derivative as a photosensitizer for PDT diagnostics and treatment with the same compound) and 
Wherein the algorithmic analysis comprises selecting each pixel within the image having an intensity value greater than a first threshold value (page 2018, paragraph 3, lines 2-6) ; 

Calculating an aggregate intensity value for each object as the sum of the intensity values of the selected pixels comprising the object (page 2018, paragraph 3, lines 13-15), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga and Ardeshirpour with the use of a benzoporphyrin derivative and intensity threshold calculation as taught by Zhong because BPD-MA is clinically approved as a therapeutic PDT agent and provides both diagnostic and therapeutic capabilities after a single administration. This makes it particularly conducive to online monitoring of therapy response (page 2016, paragraph 3, lines 9-14). Furthermore, the algorithm helps compensate for non-uniform spatial responses of the system (page 2018, paragraph 2, lines 8-10). 
Primary reference Mitsunaga further fails to teach: 
Clustering the selected pixels to form at least one object; 
Rejecting any object having a largest dimension less than a second threshold value; and
However, the analogous art of Frost of object segmentation and detection (abstract) teaches:
Clustering the selected pixels to form at least one object (paragraph [0063, lines 9-13); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, and Zhong with the clustering object detection method as taught by Frost because it improves productivity and accuracy beyond levels that can reasonably be achieved by human observers as well as improving the quantification of signals from probes (paragraph [003]).
Primary reference Mitsunaga further fails to teach:
internal organ tissue-specific pharmacokinetic models 
However, the analogous art of Graf of utilizing pharmacokinetic models for determining biodistributions of biomarker-probes for image quality simulation (abstract) teaches:
internal organ tissue-specific pharmacokinetic models (col 3, lines 8-65, “the PBPK model is implemented using differential equations to represent, at the macro scale, the circulation of fluid through organs and tissues”, “the PBPK model may be implemented in Java or other suitable computer programming languages”, “inputs for the PBPK model include the physiology and anatomy parameters 16”, “physiology and anatomy parameters may be gathered from the literature and may represent parameters for human and/or relevant animal models”, “organ/tissues masses”; col 7, lines 5-30; col 7, lines 31-67, col 8, lines 1-19, PBPK modules include brain tissue, kidney, liver, gallbladder, and GI tract as specific organ tissues; the overall general 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, and Frost with the tissue-specific pharmacokinetic models as taught by Graf because the mechanisms of probe delivery, binding, and clearance are specific to different tissue types and incorporating pharmacokinetic models that utilize specific literature-based anatomical parameters provide a more accurate analysis of healthy and diseased tissue states (col 3, lines 8-65). 
Primary reference Mitsunaga further fails to teach:
The metastases are micrometastases 
Wherein the micrometastases have a size of 1 mm or less
However, the analogous art of Rizvi of a photodynamic therapy benzoporphyrin derivative monoacid-A BPD-based PDT micrometastatic cancer treatment and imaging technique (abstract) teaches:
The metastases are micrometastases (page 2, paragraphs 1-5; page 3, paragraph 1, “Here we introduce an in vitro 3D tumor model for adherent, micrometastatic OvCa, adapted from breast cancer models (34,35), as a treatment response platform to efficiently evaluate combination therapies. These ovarian 3D tumors represent unresectable, multifocal micronodules that are typically managed with chemotherapy and are precursors to recurrent metastatic disease (1-3). We use this biological and imaging-based platform to determine the effect of combining BPD-PDT Photodynamic therapy (PDT) and High-throughput fluorescence imaging and cytotoxicity analysis, these sections teach to both treatment and fluorescent imaging for the micrometastatic tumors; page 5, Results, Model Development and Size Characterization through page 6, Sequence-dependent synergistic reduction in viability and tumor burden in 3D micronodules treated with combination PDT and carboplatin, describe both the micronodules and micrometastatic features of the target tumors; see also Discussion section in pages 6-9 for broad overview of the treatment of micrometastatic tumors using photosensitizer molecules)
Wherein the micrometastases have a size of 1 mm or less (page 5, Results, Model Development and Size Characterization, “the micronodules grew from a mean diameter of 34.3μm (± 2.6μm) 3 days post-plating (n = 9) to a mean diameter of 108.9μm (± 13.0μm) at day 10 (n = 9) and 131.9μm (± 25.3μm) at day 17 (n = 3) (Figure 1E)”. The micronodule size is equivalent to roughly 0.1 mm which is within the claimed range of less than 1 mm; see also figure 1E; see also the following cited portions for additional details related to the micronodules/micrometastatic elements being treated; page 2, paragraphs 1-5; page 3, paragraph 1, “Here we introduce an in vitro 3D tumor model for adherent, micrometastatic OvCa, adapted from breast cancer models (34,35), as a treatment response platform to efficiently evaluate combination therapies. These ovarian 3D tumors represent unresectable, multifocal micronodules that are typically managed with chemotherapy and are precursors to recurrent metastatic disease (1-3). We use this biological and imaging-based platform to determine the effect of combining Photodynamic therapy (PDT) and High-throughput fluorescence imaging and cytotoxicity analysis, these sections teach to both treatment and fluorescent imaging for the micrometastatic tumors; page 5, Results, Model Development and Size Characterization through page 6, Sequence-dependent synergistic reduction in viability and tumor burden in 3D micronodules treated with combination PDT and carboplatin, describe both the micronodules and micrometastatic features of the target tumors; see also Discussion section in pages 6-9 for broad overview of the treatment of micrometastatic tumors using photosensitizer molecules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, and Graf with the evaluation of micrometastases of a size of 1 mm or less as taught by Rizvi because despite advancements in surgical debulking techniques, optimization of chemotherapeutic regimens, and improvements in radiotherapy, five-year progression-free survival and overall survival rates remain low, even among women whose disease is optimally cytoreduced to ≤1cm in diameter. Unresected tumor nodules respond poorly to traditional agents, due primarily to poor drug penetration and the development of resistance. Using a synergistic photodynamic therapy treatment method can more intensely target micronodules prior to the disease advancing and thus improves clinical outcomes for patients (pages 1-2, Introduction).  

the tumor-targeted photoactivatable immunoconjugate is EGFR-specific (abstract, lines 3-7; page 2, paragraph 3, lines 1-4).
Regarding claim 15, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach:
the method wherein a microendoscope is used to obtain an image of the tissue region.
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
the method wherein a microendoscope is used to obtain an image of the tissue region (page 2015, paragraph 1, lines 1 -4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi to incorporate the microendoscope imaging feature as taught by Zhong because it enables imaging of internal tissue structures where metastatic elements may be located (page 2015, paragraph 1, lines 1 -4). 
Regarding claim 16, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 11. Primary reference Mitsunaga further teaches:

Regarding claim 20, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach:
the method wherein the intensity value for each pixel comprises a ratio of a raw intensity value of the pixel to a calibration value representing an intensity of the photoactivatable immunoconjugate.
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
the method wherein the intensity value for each pixel comprises a ratio of a raw intensity value of the pixel to a calibration value representing an intensity of the photoactivatable immunoconjugate (page 4, paragraph 2, lines 12-15; equation (1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi to incorporate the ratio of raw intensity values as taught by Zhong because it provides increased imaging contrast and enhanced image quality (page 2018, paragraph 2, lines 12-15; equation (1)). 
Regarding claim 21, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach:

the intensity value for each pixel comprising a ratio of a difference between a raw intensity value of the pixel and the background intensity value 
to a difference between a calibration value representing an intensity of the photoactivatable immunoconjugate and the background intensity value
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
the method further comprising determining an average background intensity value for the given type of internal organ tissue (page 2018, paragraph 2, lines 6-7; 12-17), 
the intensity value for each pixel comprising a ratio of a difference between a raw intensity value of the pixel and the background intensity value (page 2018, paragraph 2, lines 3-7; numerator of equation (1))
to a difference between a calibration value representing an intensity of the photoactivatable immunoconjugate and the background intensity value (page 2018, paragraph 2, lines 7-15; denominator of equation (1))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi to incorporate the ratio of pixel intensity values with a background intensity as taught by Zhong because it provides increased imaging contrast and enhanced image quality. 

wherein the micrometastases have a size of less than 0.1 mm.
However, the analogous art of Rizvi of a photodynamic therapy benzoporphyrin derivative monoacid-A BPD-based PDT micrometastatic cancer treatment and imaging technique (abstract) teaches:
wherein the micrometastases have a size of less than 0.1 mm. (page 5, Results, Model Development and Size Characterization, “the micronodules grew from a mean diameter of 34.3μm (± 2.6μm) 3 days post-plating (n = 9) to a mean diameter of 108.9μm (± 13.0μm) at day 10 (n = 9) and 131.9μm (± 25.3μm) at day 17 (n = 3) (Figure 1E)”. The micronodule size of 34.3μm is within the claimed range of less than 1 mm; see also figure 1E; see figures 4-5 for treatment scale in which the micrometastases are reduced in size to levels either non-visible to the scale bar of 250 micrometers or less than half of the scale bar; see also the following cited portions for additional details related to the micronodules/micrometastatic elements being treated; page 2, paragraphs 1-5; page 3, paragraph 1, “Here we introduce an in vitro 3D tumor model for adherent, micrometastatic OvCa, adapted from breast cancer models (34,35), as a treatment response platform to efficiently evaluate combination therapies. These ovarian 3D tumors represent unresectable, multifocal micronodules that are typically managed with chemotherapy and are precursors to recurrent metastatic disease (1-3). We use this biological and imaging-based platform to determine the effect of combining BPD-PDT and carboplatin”. The use of BPD-PDT for micronodules and micrometastatic Photodynamic therapy (PDT) and High-throughput fluorescence imaging and cytotoxicity analysis, these sections teach to both treatment and fluorescent imaging for the micrometastatic tumors; page 5, Results, Model Development and Size Characterization through page 6, Sequence-dependent synergistic reduction in viability and tumor burden in 3D micronodules treated with combination PDT and carboplatin, describe both the micronodules and micrometastatic features of the target tumors; see also Discussion section in pages 6-9 for broad overview of the treatment of micrometastatic tumors using photosensitizer molecules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi with the evaluation of micrometastases of a size of 1 mm or less as taught by Rizvi because despite advancements in surgical debulking techniques, optimization of chemotherapeutic regimens, and improvements in radiotherapy, five-year progression-free survival and overall survival rates remain low, even among women whose disease is optimally cytoreduced to ≤1cm in diameter. Unresected tumor nodules respond poorly to traditional agents, due primarily to poor drug penetration and the development of resistance. Using a synergistic photodynamic therapy treatment method can more intensely target micronodules prior to the disease advancing and thus improves clinical outcomes for patients (pages 1-2, Introduction).  

wherein the micrometastases have a size of less than 0.1 mm.
However, the analogous art of Rizvi of a photodynamic therapy benzoporphyrin derivative monoacid-A BPD-based PDT micrometastatic cancer treatment and imaging technique (abstract) teaches:
wherein the micrometastases have a size of less than 0.1 mm. (page 5, Results, Model Development and Size Characterization, “the micronodules grew from a mean diameter of 34.3μm (± 2.6μm) 3 days post-plating (n = 9) to a mean diameter of 108.9μm (± 13.0μm) at day 10 (n = 9) and 131.9μm (± 25.3μm) at day 17 (n = 3) (Figure 1E)”. The micronodule size of 34.3μm is within the claimed range of less than 1 mm; see also figure 1E; see figures 4-5 for treatment scale in which the micrometastases are reduced in size to levels either non-visible to the scale bar of 250 micrometers or less than half of the scale bar; see also the following cited portions for additional details related to the micronodules/micrometastatic elements being treated; page 2, paragraphs 1-5; page 3, paragraph 1, “Here we introduce an in vitro 3D tumor model for adherent, micrometastatic OvCa, adapted from breast cancer models (34,35), as a treatment response platform to efficiently evaluate combination therapies. These ovarian 3D tumors represent unresectable, multifocal micronodules that are typically managed with chemotherapy and are precursors to recurrent metastatic disease (1-3). We use this biological and imaging-based platform to determine the effect of combining BPD-PDT and carboplatin”. The use of BPD-PDT for micronodules and micrometastatic Photodynamic therapy (PDT) and High-throughput fluorescence imaging and cytotoxicity analysis, these sections teach to both treatment and fluorescent imaging for the micrometastatic tumors; page 5, Results, Model Development and Size Characterization through page 6, Sequence-dependent synergistic reduction in viability and tumor burden in 3D micronodules treated with combination PDT and carboplatin, describe both the micronodules and micrometastatic features of the target tumors; see also Discussion section in pages 6-9 for broad overview of the treatment of micrometastatic tumors using photosensitizer molecules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi with the evaluation of micrometastases of a size of 1 mm or less as taught by Rizvi because despite advancements in surgical debulking techniques, optimization of chemotherapeutic regimens, and improvements in radiotherapy, five-year progression-free survival and overall survival rates remain low, even among women whose disease is optimally cytoreduced to ≤1cm in diameter. Unresected tumor nodules respond poorly to traditional agents, due primarily to poor drug penetration and the development of resistance. Using a synergistic photodynamic therapy treatment method can more intensely target micronodules prior to the disease advancing and thus improves clinical outcomes for patients (pages 1-2, Introduction).  
Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in further view of Rizvi as applied to claim 1 or 11 above, and further in view of Jiang (U.S. Pub. No. 20110110567) hereinafter Jiang. 
Regarding claim 6, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach: 
further comprising applying a mask to the image, such that pixels that are not expected to be illuminated by the fluorescent imaging device are excluded from the analysis.
However, the analogous art of Jiang of filtering and enhancing a tissue sample image (abstract) teaches: 
further comprising applying a mask to the image, such that pixels that are not expected to be illuminated by the fluorescent imaging device are excluded from the analysis (paragraph [011] lines 2-3, 7-8; paragraph [012]; paragraph [013] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi with the method of applying a filter mask to the image as taught by Jiang because it enables image enhancement so that image correction is based on portions of the image that are of the highest diagnostic relevance (paragraph [012] lines 6-8).
Regarding claim 22, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach: 

However, the analogous art of Jiang of filtering and enhancing a tissue sample image (abstract) teaches: 
further comprising applying a mask to the image, such that pixels that are not expected to be illuminated by the fluorescent imaging device are excluded from the analysis (paragraph [011] lines 2-3, 7-8; paragraph [012]; paragraph [013] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi with the method of applying a filter mask to the image as taught by Jiang because it enables image enhancement so that image correction is based on portions of the image that are of the highest diagnostic relevance (paragraph [012] lines 6-8).
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in view of Rizvi, in further view of Jiang as applied to claim 6 or 22 above, and further in view of Takaoka (U.S. Pub. No. 20100016669) hereinafter Takaoka.
Regarding claim 7, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, Rizvi, and Jiang teach all of the limitations of claim 6. Primary reference Mitsunaga further fails to teach: 

subtracting the autofluorescence intensity value from the intensity value for each pixel.
However, the analogous art of Takoaka of acquiring and analyzing fluorescent imaging signals (abstract) teaches: 
calculating an autofluorescence intensity value as an average intensity value for all pixels not excluded by the mask (paragraph [0040] lines 13-17); 
and subtracting the autofluorescence intensity value from the intensity value for each pixel (paragraph [0041] lines 3-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, Rizvi, and Jiang with the autofluorescence intensity substraction method as taught by Takaoka because it is possible to improve the contrast of the image of the fluorescence agent, thus obtaining a clear image (paragraph [0048] lines 7-13).
Regarding claim 23, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, Rizvi, and Jiang teach all of the limitations of claim 22. Primary reference Mitsunaga further fails to teach: 
further comprising: calculating an autofluorescence intensity value as an average intensity value for all pixels not excluded by the mask; and 
subtracting the autofluorescence intensity value from the intensity value for each pixel.

calculating an autofluorescence intensity value as an average intensity value for all pixels not excluded by the mask (paragraph [0040] lines 13-17); and 
subtracting the autofluorescence intensity value from the intensity value for each pixel (paragraph [0041] lines 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, Rizvi, and Jiang with the autofluorescence intensity substraction method as taught by Takaoka because it is possible to improve the contrast of the image of the fluorescence agent, thus obtaining a clear image (paragraph [0048] lines 7-13).
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in further view of Rizvi, as applied to claim 1 or 11 above, and further in view of Brady-Kalnay (U.S. Pub. No. 20130287702) hereinafter Brady-Kalnay.
Regarding claim 8, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach: 
further comprising applying a Gaussian noise filter to the image.
However, the analogous art of Brady-Kalnay of targeted cancer-cell detection (abstract) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Rizvi with the with the Gaussian filter feature as taught by Brady-Kalnay because it reduces noise (Byrd et al. U.S. Pub. No. 20140005250; paragraph [0209] lines 5-6).
Regarding claim 24, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach: 
further comprising applying a Gaussian noise filter to the image.
However, the analogous art of Brady-Kalnay of targeted cancer-cell detection (abstract) teaches: 
further comprising applying a Gaussian noise filter to the image (paragraph [0144] lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Rizvi with the with the Gaussian filter feature as taught by Brady-Kalnay because it reduces noise (Byrd et al. U.S. Pub. No. 20140005250; paragraph [0209] lines 5-6).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in further view of Rizvi as applied to claim 1 or 11 above, and further in view of Tawakol et al. (U.S. Pub. No. 20080260650) hereinafter Tawakol. 
Regarding claim 9, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Rizvi teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach: 
Wherein the benzoporphyrin derivative is verteporfin
However, the analogous art of Tawakol of targeting therapy to specific cells (abstract) teaches: 
Wherein the benzoporphyrin derivative is verteporfin (paragraph [0089], lines 8-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Rizvi with the use of verteporfin as taught by Tawakol because “red-shifted” derivatives show less collateral toxicity compared to first-generation porphyrins (paragraph [0089], lines 8-9). 
Regarding claim 14, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Rizvi teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach: 
Wherein the benzoporphyrin derivative is verteporfin
However, the analogous art of Tawakol of targeting therapy to specific cells (abstract) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Rizvi with the use of verteporfin as taught by Tawakol because “red-shifted” derivatives show less collateral toxicity compared to first-generation porphyrins (paragraph [0089], lines 8-9). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in further view of Rizvi, as applied to claim 11 above, and further in view of Kobayashi et al., (Target-cancer cell specific activatable fluorescence imaging Probes: Rational Design and in vivo Applications. Acc Chem Res (2011). 44(2) p. 83-90.), hereinafter Kobayashi.
Regarding claim 13, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Rizvi teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach: 
the method wherein the tumor-targeted photoactivatable immunoconjugate comprises a plurality of quenched photoactivatable compounds. 
However, the analogous art of Kobayashi of activatable targeted fluorescence imaging (abstract) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Rizvi with the quenched photoactivatable compounds as taught by Kobayashi because it allows for the probes to be designed to emit signal only after binding a target tissue, greatly increasing sensitivity and specificity in the detection of disease (page 1, paragraph 1, lines 6-7). In addition, molecularly targeted activation may yield better specificity for detecting cancer than enzymatic activation (page 3, paragraph 1, lines 15-16).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-16, and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785